UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31398 NATURAL GAS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Colorado 75-2811855 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 508 W. Wall St., Ste 550 Midland, Texas79701 (Address of principal executive offices) (432) 262-2700 (Registrant’s telephone number, including area code) 2811 SCR1260 Midland, TX 79701 (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 07, Common Stock, $.01 par value 12,090,833 NATURAL GAS SERVICES GROUP, INC. Part I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets Page 1 Unaudited Condensed Consolidated Income Statements Page 2 Unaudited Condensed Consolidated Statements of Cash Flows Page 3 Notes to Unaudited Condensed Consolidated Financial Statements Page 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk Page 19 Item 4.Controls and Procedures Page 19 Part II- OTHER INFORMATION Item 1.Legal Proceedings Page 20 Item 1A.Risk Factors Page 20 Item 6.Exhibits Page 21 Signatures Page 23 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, exceptper share amounts) (unaudited) December 31, June 30, 2007 2008 ASSETS Current Assets: Cash and cash equivalents $ 245 $ 890 Short-term investments 18,661 6,427 Trade accounts receivable, net of doubtful accounts of $110 and $130, respectively 11,322 10,524 Inventory, net of allowance for obsolescence of $273 and $333, respectively 20,769 30,101 Prepaid income taxes 3,584 282 Prepaid expenses and other 641 83 Total current assets 55,222 48,307 Rental equipment, net of accumulated depreciation of $16,810 and $20,300, respectively 76,025 93,240 Property and equipment, net of accumulated depreciation of $4,792 and $5,203, respectively 8,580 8,910 Goodwill, net of accumulated amortization of $325, both periods 10,039 10,039 Intangibles, net of accumulated amortization of $1,145 and $1,299, respectively 3,324 3,170 Other assets 43 21 Total assets $ 153,233 $ 163,687 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt and subordinated notes $ 4,378 $ 3,378 Line of credit 600 — Accounts payable 4,072 6,856 Accrued liabilities 3,990 5,888 Current income tax liability 3,525 97 Deferred income 81 1,751 Total current liabilities 16,646 17,970 Longterm debt, less current portion 9,572 7,883 Deferred income tax payable 12,635 16,198 Other long term debt — 150 Total liabilities 38,853 42,201 Stockholders’ equity: Preferred stock, 5,000 shares authorized, no shares issued or outstanding — — Common stock, 30,000 shares authorized, par value $0.01;12,085 and 12,091 shares issued and outstanding, respectively 121 121 Additional paid-in capital 83,460 83,716 Retained earnings 30,799 37,649 Total stockholders' equity 114,380 121,486 Total liabilities and stockholders' equity $ 153,233 $ 163,687 See accompanying notes to these condensed consolidated financial statements. -1- Table of Contents NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Three months ended June 30, Six months ended June 30, 2007 2008 2007 2008 Revenue: Sales, net $10,159 $9,159 $19,665 $18,785 Rental income 7,222 10,095 14,162 19,105 Service and maintenance income 243 224 509 521 Total revenue 17,624 19,478 34,336 38,411 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 7,292 6,238 13,962 12,631 Cost of rentals, exclusive of depreciation stated separately below 2,989 4,094 5,724 7,498 Cost of service and maintenance, exclusive of depreciation stated separately below 137 152 324 360 Selling, general, and administrative expense 1,262 1,485 2,462 2,835 Depreciation and amortization 1,810 2,364 3,527 4,489 Total operating costs and expenses 13,490 14,333 25,999 27,813 Operating income 4,134 5,145 8,337 10,598 Other income (expense): Interest expense (298) (193) (598) (434) Other income 364 141 716 374 Total other income (expense) 66 (52) 118 (60) Income before provision for income taxes 4,200 5,093 8,455 10,538 Provision for income taxes 1,554 1,760 3,128 3,688 Net income $2,646 $3,333 $5,327 $6,850 Earnings per share: Basic $0.22 $0.28 $0.44 $0.57 Diluted $0.22 $0.27 $0.44 $0.56 Weighted average shares outstanding: Basic 12,063 12,088 12,065 12,087 Diluted 12,091 12,152 12,087 12,150 See accompanying notes to these condensed consolidated financial statements. -2- Table of Contents NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Six Months Ended June 30, 2007 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $5,327 $6,850 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,527 4,489 Deferred taxes 42 3,688 Employee stock options expensed 194 181 Gain on sale of property and equipment (9) (14) Changes in current assets and liabilities: Trade accounts receivables, net (995) 798 Inventory, net (3,114) (9,332) Prepaid expenses and other (107) 558 Accounts payable and accrued liabilities 2,970 4,682 Current income tax liability 468 (220) Deferred income 464 1,670 Other 4 18 NET CASH PROVIDED BY OPERATING ACTIVITIES 8,771 13,368 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (9,011) (21,897) Purchase of short-term investments (2,050) (294) Redemption of short-term investments 3,000 12,528 Proceeds from sale of property and equipment 34 35 NET CASH USED IN INVESTING ACTIVITIES (8,027) (9,628) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from other long-term debt — 150 Proceeds from line of credit — 500 Repayments of long-term debt (2,753) (2,689) Repayments of line of credit — (1,100) Proceeds from exercise of stock options and warrants 154 44 NET CASH USED IN FINANCING ACTIVITIES (2,599) (3,095) NET CHANGE IN CASH (1,855) 645 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,391 245 CASH AND CASH EQUIVALENTS AT END OF PERIOD $2,536 $890 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $496 $477 Income taxes paid $2,683 $220 See accompanying notes to these condensed consolidated financial statements. -3- Table of Contents NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements present the condensed consolidated results of our company taken from our books and records.
